Reversed and Remanded and Memorandum Opinion filed April 21, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00108-CV

                        JOSE LUIS VARGAS, Appellant

                                         V.

                       GRACIE ANN VARGAS, Appellee

                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2003-61755

                          MEMORANDUM OPINION

      This appeal is brought by appellant, pro se, from a default judgment signed
December 4, 2018. The underlying suit was brought by the Attorney General of
Texas, representing the State of Texas, for a judgment on child support arrearage.

      In his first issue, appellant contends that he requested to appear in the trial
court by tele-conference call. In response to appellant’s brief, the Office of the
Attorney General concedes error “because the record evidence does not
demonstrate that the trial court considered the appellant’s request to participate in
the trial via alternative means. See In re R.C.R., 230 S.W.3d 423, 426-27 (Tex.
App.—Fort Worth, 2007, no pet.).”

      The default judgment states that appellant “although duly notified, did not
appear.” Although an inmate does not have an automatic right to appear personally
in court, he or she does not automatically lose the right to access the courts by
virtue of being incarcerated. In re Z.L.T., 124 S.W.3d 163, 165 (Tex. 2003);
Gardner v. Texas Dept. of Criminal Justice, Corr. Institutions Div., No. 14-07-
00992-CV, 2009 WL 87594, at *2 (Tex. App.—Houston [14th Dist.] Jan. 15,
2009, pet. denied); see also Risley v. Alvarez, No. 14–10–00015–CV, 2011 WL
397948, at *6 (Tex. App.–Houston [14th Dist.] Feb. 8, 2011, pet. denied) (mem.
op.). “The right of a prisoner to have access to the courts entails not so much his
personal presence as the opportunity to present evidence or contradict the evidence
of the opposing party.” Dodd v. Dodd, 17 S.W.3d 714, 717 (Tex. App.—Houston
[1st Dist.] 2000, no pet.), disapproved of on other grounds by Z.L.T., 124 S.W.3d
at 166)). Thus, if a court determines that a pro se inmate in a civil action is not
entitled to leave prison to appear personally in court, the inmate should be allowed
to proceed by affidavit, deposition, telephone, or other means. Parker v. Parker,
No. 14-16-00098-CV, 2017 WL 924529, at *2 (Tex. App.—Houston [14th Dist.]
Mar. 7, 2017, no pet.).

      Accordingly, we sustain appellant’s first issue, reverse the trial court’s
judgment, and remand the case to the trial court for further proceedings.



                                                    PER CURIAM



Panel consists of Justices Bourliot, Hassan, and Poissant.

                                         2